      Case 6:20-cv-00128-ADA-JCM Document 25 Filed 07/14/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

CYWEE GROUP LTD.,
                                                 CASE NO. 6:20-cv-00128-ADA-JCM
       Plaintiff,

v.
                                                 JURY TRIAL DEMANDED
GOOGLE LLC,

       Defendant.


          PLAINTIFF’S MOTION FOR LEAVE TO FILE SUR-REPLY

       Plaintiff CyWee Group Ltd. (“Plaintiff” or “CyWee”) moves this Court for leave

to file the Sur-Reply Brief, attached as Exhibit 1. In its Reply Brief (Dkt. No. 24),

Defendant Google LLC (“Defendant” or “Google”) raised two completely new legal

arguments that it never raised in its Motion to Dismiss (Dkt. No. 11), thus precluding

CyWee from briefing those issues in its response. Accordingly, CyWee seeks to file

the attached narrowly tailored Sur-Reply to respond to Google’s new arguments.




PLAINTIFF’S MOTION FOR LEAVE TO FILE SUR-REPLY                                  PAGE 1
      Case 6:20-cv-00128-ADA-JCM Document 25 Filed 07/14/20 Page 2 of 3



Dated: July 14, 2020                      Respectfully submitted,


                                          By: /s/ Michael W. Shore
                                             Michael W. Shore (Texas 18294915)
                                             mshore@shorechan.com
                                             Alfonso G. Chan (Texas 24012408)
                                             achan@shorechan.com
                                             Ari B. Rafilson (Texas 24060456)
                                             (application pending)
                                             arafilson@shorechan.com
                                             William D. Ellerman (Texas 24007151)
                                             wellerman@shorechan.com
                                             Corey M. Lipschutz (Texas 24099303)
                                             clipschutz@shorechan.com
                                             SHORE CHAN DEPUMPO LLP
                                             901 Main Street, Suite 3300
                                             Dallas, Texas 75202
                                             Tel: (214) 593-9110
                                             Fax: (214) 593-9111

                                          COUNSEL FOR PLAINTIFF
                                          CYWEE GROUP LTD.




PLAINTIFF’S MOTION FOR LEAVE TO FILE SUR-REPLY                               PAGE 2
      Case 6:20-cv-00128-ADA-JCM Document 25 Filed 07/14/20 Page 3 of 3



                            CERTIFICATE OF SERVICE

    In accordance with Federal Rule of Civil Procedure 5 and Local Rule CV-5, I

hereby certify that a true and correct copy of the foregoing has been served on all

counsel of record via the CM/ECF electronic filing system on July 14, 2020.


                                                 /s/ Michael W. Shore
                                                 Michael W. Shore


                         CERTIFICATE OF CONFERENCE

    In accordance with Local Rule CV-7(i), I hereby certify that on July 14, 2020 I

attempted to confer with counsel for Defendant in a good-faith attempt to resolve this

matter by agreement, but no agreement could be reached.


                                                 /s/ Corey M. Lipschutz
                                                 Corey M. Lipschutz




PLAINTIFF’S MOTION FOR LEAVE TO FILE SUR-REPLY                                  PAGE 3
